MEYER, Justice.
This case was consolidated for oral argument before this Court with the case of Charles G. Long and wife, Mary P. Long v. *214City of Charlotte (No. 80CVS6097). While there are some differences in specific allegations, the complaints in both actions were filed on the same date and are essentially similar in all material respects. The issues presented by the appeal in this case are identical to those presented in Long and are determined by our decision in that case.
For the reasons stated in Long v. City of Charlotte, --- N.C. ---, --- S.E. 2d --- (1982) (filed this date), the judgment appealed from is
Affirmed.
Justice MITCHELL took no part in the consideration or decision of this case.